Citation Nr: 0720278	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-23 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right ankle 
condition.

3.  Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 2002 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before a VA decision review officer in 
September 2005.

The issue of service connection for a right ankle disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD 
attributed to a verified in-service stressor.

2.  There is no evidence of a current diagnosis of a left 
shoulder disability.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).

2.  A left shoulder condition was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 U.S.C.A. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a September 2003 letter, the RO provided the veteran with 
notice of the evidence  required to substantiate a claim for 
service connection.  This letter explained VA's duty to 
assist the veteran under the VCAA and stated what types of 
evidence VA would be responsible for obtaining and what type 
of evidence VA would assist the veteran in obtaining.  In 
addition, the veteran was advised of what type of evidence 
could be used to confirm the alleged personal assault.  The 
veteran was advised to submit any relevant medical records in 
his possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of these claims.  The record includes service 
medical records and post-service VA outpatient records.  The 
veteran has not identified any relevant outstanding evidence.

The veteran has also been afforded VA examinations for the 
evaluation of her claims for service connection for PTSD and 
a right ankle disability.  The veteran has not been afforded 
a VA examination relative to her claim for service connection 
for a left shoulder condition.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court held that VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  Because there is no 
evidence in this case of treatment for a left shoulder injury 
during service and no evidence of a current diagnosis of a 
left shoulder disability, an examination is not necessary to 
decide the claim.  




II.  Analysis of Claims

A.  Legal Criteria - Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service connection for PTSD

The veteran claims service connection for PTSD as secondary 
to personal assault.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2006); Moreau v. Brown, 9 Vet. App. 389 
(1996).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In this case, the veteran does not allege, and the evidence 
does not show, that the veteran participated in combat.  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statements as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressor. Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

VA outpatient records dated in November 2003 contain a 
diagnosis of PTSD.  These records indicate that the veteran 
reported a history of sexual trauma during service.  

The veteran was examined by a VA psychologist in March 2005.  
The examiner noted that she did not review the claims file 
but did review the NCIS report of the alleged indecent 
assault.  That VA examiner stated that some of the veteran's 
symptoms, including anxiety and a report of a traumatic event 
that threatened the veteran's personal integrity, were 
consistent with PTSD.  The examiner stated, however, that 
there was not sufficient evidence of persistent avoidance of 
stimuli associated with the trauma, persistent re-
experiencing of the traumatic event or numbing of general 
responsiveness that would meet diagnostic criteria for PTSD.  
The examiner rendered Axis I diagnoses of bipolar disorder 
(by history), alcohol dependence (by history) and cannabis 
abuse (by history).  The examiner rendered an Axis II 
diagnosis of features of borderline personality disorder.
   
Other evidence includes a July 2003 NCIS report of 
investigation. The report shows that the veteran complained 
of indecent assault.  She  reported that she was subjected to 
unwanted advances by an officer who kissed her on the mouth 
face and neck and groped her over her clothing about the 
breast and buttocks.  The December 2003 report shows that the 
investigation was closed due to insufficient evidence of an 
assault.  

The veteran has also submitted several statements and has 
testified in an RO hearing.  The veteran states  that she was 
subjected to unwanted advances by a Navy Chief who hugged and 
kissed her.  She alleges that her military career 
deteriorated after the alleged assault.  The Court has held 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
Board notes these statements but finds that they are not 
sufficient to establish the occurrence of the claimed 
stressor.  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The 
Board finds that these requirements have not been met.  While 
the VA medical records dated in 2003 reflect a diagnosis of 
PTSD, this diagnosis is based entirely on history reported by 
the veteran.  The Court has held that a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
claimed in-service stressors.  Moreau at 395-96. 

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for service connection for PTSD.  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the evidence is not in 
relative equipoise, the veteran may not be afforded the 
benefit of the doubt.   


B.  Service connection for left shoulder condition

The veteran served on active duty from June 2002 to August 
2003. Service medical records do not show any diagnosis, 
complaints or treatment of a left shoulder condition.  The 
July 2003 separation examination is also negative for any 
finding of a shoulder condition.

There is no post-service medical evidence of treatment or 
diagnosis of a shoulder condition.  Congress has specifically 
limited entitlement to service connection for disease or 
injury incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Where competent evidence does not establish the 
disability for which service connection is sought, there can 
be no valid claim for service connection for that disability.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim for 
service connection for a  right shoulder condition must 
therefore be denied.



ORDER

Service connection for PTSD is denied.

Service connection for a left shoulder condition is denied.

REMAND

Additional development is necessary with regard to the 
veteran's claim for service connection for a right ankle 
condition.  The veteran had a VA examination in January 2005 
for the purpose of determining whether any current right 
ankle condition may be related to the right ankle tendonitis 
that was diagnosed during service.  A report of the January 
2005 examination shows that the VA examiner diagnosed 
arthralgia of the right ankle but did not provide an opinion 
regarding whether right ankle arthralgia is related to the 
right ankle condition noted during service.  

On remand, the examiner is asked to provide an addendum to 
the January 2005 examination report.  The examiner should 
provide an opinion, with rationale, addressing whether the 
currently diagnosed arthralgia is related to the tendonitis 
noted in service.

Accordingly, the case is REMANDED for the following action:

1.  A copy of the January 2005 examination 
should be forwarded to the appropriate 
examiner for review.  A copy of the claims 
file should also be made available to the 
examiner, and the examiner should indicate 
in the addendum

2.  The examiner is asked to provide an 
addendum to the January 2005 report.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's current right ankle 
arthralgia is related to the right ankle 
complaints noted during service.  The 
examiner should provide a rationale for 
the opinion expressed.  If the examiner 
determines that a new examination is 
necessary to make this determination, then 
such an examination should be scheduled.

3.  After completion of the above actions, 
the RO should then readjudicate the claim 
on appeal based on all of the evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should furnish 
the veteran and her representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


